IIinman, J.
The question in this case, is, whether any reason exists for setting aside the receipt of the 7th of October 1844. The account of the defendants in error accrued before that receipt was given, and was extinguished by it, unless there is a sufficient reason for setting it aside. The law with us is well settled, that a receipt in full will operate, like a discharge, to defeat any further claim by the party giving it, unless it is executed under such circumstances of mistake, accident or surprise, or is procured by such fraud, as will authorize a court of equity to set it aside. Fuller v. Crittenden, 9 Conn. R. 401. Tucker v. Baldwin, 13 Conn. R. 136.
The burden of showing that the receipt, in this case, ought to be set aside, was upon the plaintiffs in the original action. They gave it; they are claiming to recover a debt, which existed previous to its execution. Unless, then, they can show, that their debt was not intended to be included in the settlement made at the time it was given, it is extinguished by it. From the facts found by the auditor, it appears, that Hurd, one of the defendants in the original action, on the 7th of October 1844, called on the plaintiffs, for the purpose of settling all his liabilities to them. These liabilities consisted of a book account due from him alone, and the account in suit. The accounts were examined, and the amount found due on each of them. Hurd claimed, that a note for 100 dollars, previously given by his partner, should be deducted from the amount. It was so deducted, with the consent of *182the Plaintiffs- aud a draft given for the balance ; and then ⅛⅛ receipt was given. Betts at first objected to signing the receipt, on the ground that it might prevent the plaintiffs from co]jecpmg p)e note ; but on being informed, that it would not make any difference in that respect, and that there would be no trouble about it, he signed and delivered the receipt. Surely, there was no mistake or fraud in all this. The whole transaction seems to have been fair ; and the effect of the receipt understood by the parties.
We think, therefore, that the receipt must operate to discharge this claim; and the decision of the superior court must, consequently, be reversed.
In this opinion Waite, and Storks, Js. concurred ; Church, Ch. J. and Ellsworth, J. being absent.
Judgment reversed.